                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JAMES MCCONICO JR.,                          )
    Petitioner,                              )
                                             )
v.                                           )   CIVIL ACTION NO. 19-00261-JB-N
                                             )
GUY NOE, et al.,                             )
     Respondent.                             )

                                            ORDER

       After due and proper consideration of the issues raised, and a de novo determination of

those portions of the recommendation to which objection is made, the Report and

Recommendations of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B)-(C), Rule 8(b)

of the Rules Governing § 2254 Cases in the United States District Courts, and S.D. Ala. GenLR

72(a)(2)(R), and dated October 8, 2019, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Petitioner James McConico’s operative Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2254 (Doc. 1) is DISMISSED for lack of jurisdiction

as an unauthorized second or successive petition and that his pending motions are therefore

MOOT. The Court also certifies that any appeal by McConico of the dismissal of the present

habeas petition would be without merit and therefore not taken in good faith. Thus, McConico is

not entitled to proceed in forma pauperis on appeal.

       DONE this 6th day of January, 2020.

                                             /s/ JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE
